Citation Nr: 1645612	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-39 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for a bilateral hearing loss, prior to July 13, 2015. 

2. Entitlement to an increased disability rating in excess of 20 percent for a bilateral hearing loss, from July 13, 2015 forward.

3. Entitlement to service connection for bilateral cataracts, claimed as blurring vision.

4. Entitlement to service connection for left knee, degenerative osteoarthritis.

5. Entitlement to service connection for right knee, degenerative osteoarthritis.


6. Entitlement to service connection for heart ailments. 



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

An August 2015 rating decision increased the Veteran's bilateral sensorineural hearing loss to 20 percent disabling effective March 11, 2015. Then a subsequent September 2015 rating decision found clear and unmistakable error in the effective date and assigned an effective date of July 13, 2015. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, for the entire period on appeal, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected bilateral hearing loss in excess of 10 percent prior to July 13, 2015, and in excess of 20 percent from July 13, 2015 forward. In addition, the Veteran contends he is entitled to service connection for bilateral cataracts, claimed as blurring vision, service connection for left and right knee degenerative osteoarthritis, and service connection for a heart ailment. A remand is warranted for additional development. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2015). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
The Veteran in his March 2015 Supplemental Claim for Compensation indicated undergoing treatment at the Manila Outpatient Clinic, these treatment records are not part of the claims file. A remand is necessary so appropriate attempts can be made to locate and obtain these VA treatment records. 

Further, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's claim for entitlement to service connection for bilateral cataracts claimed as blurry vision, a VA examination is warranted. Treatment records note treatment for the Veteran's blurry vision, and the prescribing of medications. See April 25, 2013 private treatment records. Further, treatment records note a diagnosis of cataracts. See March 31, 2011 private treatment note. 

Next, addressing whether there is evidence establishing an in-service event, injury or disease. The Veteran has indicated that in-service he experienced discharge from his eyes in the field often during battles and encounters with enemy troops and that as a result he has had poor vision since service. See December 2013 Notice of Disagreement.  Further, the Veteran reported experiencing blurry vision a year or two after service. See March 5, 2015 Veteran correspondence. Finally, the Veteran attributed his blurry vision to his service-connected bilateral hearing loss. The Veteran's military personnel records indicate he served with the Philippine Guerilla and Combination Service in a combat infantry unit. 

In light of the Veteran's statements regarding his symptoms in-service and since and the corroborating personnel records regarding his service as part of a combat infantry unit, a VA examination is warranted as the threshold has been met. 

As to the Veteran's claim for service connection for degenerative osteoarthritis of the left and right knee a VA examination is warranted. Treatment records note ongoing treatment for bilateral degenerative osteoarthritis. See July 23, 2013 private treatment record. 

Next, addressing whether there is evidence establishing an in-service event, injury or disease. The Veteran has reported experiencing pain and discomfort in his joints after service, which has increased in severity over time. See October 5, 2015 Veteran correspondence. The Veteran's military personnel records indicate he served with the Philippine Guerilla and Combination Service in a combat infantry unit. In light of the Veteran's statements regarding his symptoms in-service and since and the corroborating personnel records regarding his service as part of a combat infantry unit with the Philippine Guerilla and Combination Service, a VA examination is warranted as the threshold has been met. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the case file any outstanding VA medical records, specifically from Manila Outpatient Clinic.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cataracts and blurring vision. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all current disabilities relating to the Veteran's vision. 

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed cataracts, and/ or any identified vision disability, is etiologically related to his active service? 

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cataracts, to include any identified vision disability, was caused by his service-connected bilateral hearing loss?

d. If the bilateral hearing loss did not cause the cataracts, to include any vision disability, is it at least as likely as not (a fifty percent probability or greater) that the cataracts, to include any vision disability, was aggravated (permanently worsened beyond its natural progression) by the bilateral hearing loss?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statements regarding experiencing blurry vision a year or two after service, and experiencing discharge from his eyes in-service and that as a result he has had poor vision since service. See October 5, 2015 Veteran correspondence; see also December 2013 Notice of Disagreement.  The Veteran's lay contentions must be considered in making the determination as to whether a nexus exists.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right and left knee degenerative osteoarthritis. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:
		
a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed left and right knee degenerative arthritis is etiologically related to his active service? 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statement regarding experiencing pain in his joints directly after service, which has continued since service and worsened over time. See October 5, 2015 Veteran correspondence. The Veteran's lay contentions must be considered in making the determination as to whether a nexus exists.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4. Thereafter, readjudicate the issues on appeal. If warranted, based on additional treatment records associated with the claims file, afford the Veteran any additional VA examinations.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




